Exhibit 2.1 Dated 8 June 2016 OLR (UK) LIMITED and PFSWEB INC and KENNETH WILLIAM WEHR and OLR GROUP PTY LTD SHARE PURCHASE AGREEMENT CONTENTS Clause Heading Page 1. Interpretation 1 2. Sale and purchase 7 3. Consideration 7 4. Deferred Consideration 10 5. Completion 10 6. Earn-out 11 7. Buyer Warranties 13 8. Warranties 13 9. Limitations on claims 14 Tax covenant 15 Indemnities 15 Conduct of Tax claims under the OLR Share Purchase Agreement 16 Restrictions on Seller and Covenantor 17 Set-off 20 Guarantee 21 Confidentiality and announcements 22 Further assurance 24 Assignment 24 Entire agreement 25 Variation and waiver 25 Costs 25 Notices 25 Interest 27 Severance 27 Agreement survives Completion 27 Third party rights 27 Successors 28 Counterparts 28 Right and remedies 28 Inadequacy of damages 28 Governing law and jurisdiction 28 Schedule 1 Particulars of the Company 29 Schedule 2 Completion 30 Part 1. What the Seller shall deliver to the Buyer at Completion 30 Clause Heading Page Part 2. Matters for the board meetings at Completion 31 Schedule 3 Warranties 32 Part 1. General Warranties 32 Part 2. Tax warranties 56 Schedule 4 Tax Covenant 62 Schedule 5 Completion Date Balance Sheet Adjustments 73 Schedule 6 Adjusted EBITDA 74 Schedule 7 Intellectual Property Rights 75 Part 1. Registered Intellectual Property Rights 75 Part 2. Material unregistered Intellectual Property Rights 75 Part 3. Third party licences, agreements, authorisations and permissions 76 Part 4. Licenses and consents in favour of third parties 76 Part 5. Third Party Intellectual Property Rights 76 Schedule 8 Particulars of IT System and IT Contracts 77 Schedule 9 The Property 78 Schedule 10 Buyer Warranties 79 Schedule 11 Seller’s limitation of liability 81 THIS AGREEMENT is dated 8 June 2016 Parties OLR (UK) LIMITED incorporated and registered in England and Wales with company number 6607378 whose registered office is at Eastlands One, London Road, Basingstoke, Hampshire, England, RG21 4FB (“Seller”); PFSWEB INC incorporated in Delaware whose principal executive offices are at 505 Millennium Drive, Allen, Texas, USA (“Buyer”); KENNETH WILLIAM WEHR of 3 Tenth Avenue, St. Peters, South Australia, 5069 (“Covenantor”); and OLR GROUP PTY LTD incorporated and registered in Australia with company number 132 678187 whose registered office is at 204 Melbourne Street, North Adelaide SA 5006, Australia (“Guarantor”), (together the “parties” and each a “party”).
